 



AGREEMENT FOR PURCHASE AND SALE

     THIS AGREEMENT FOR PURCHASE AND SALE (“Agreement”) is made and entered into
this 4th day of November, 2004 (the “Effective Date”) by and between THE HEART
HOSPITAL OF MILWAUKEE, LLC, a Delaware limited liability company (“Seller”),
MedCath Corporation, a Delaware corporation (collectively “MedCath”) solely for
purposes of fulfilling its obligations under Section 17.A below and COLUMBIA ST.
MARY’S, INC., a Wisconsin nonstock, not-for-profit corporation (“Purchaser”).

RECITALS

     A. Seller owns and operates The Heart Hospital of Milwaukee (the
“Hospital”) and is the owner in fee simple of the real estate and the
improvements located at 375 West River Woods Parkway in the City of Glendale,
County of Milwaukee, Wisconsin, and

     B. Seller desires to sell to Purchaser the Hospital, which shall include,
but not be limited to the Property (as hereinafter defined) and certain assets
related to the Hospital and Purchaser desires to purchase the Property and
certain assets related to the Hospital from Seller, pursuant to the terms and
conditions of this Agreement.

     NOW, THEREFORE, for and in consideration of the covenants and agreements
herein contained. Purchaser and Seller hereby agree as follows:

1. Purchase and Sale.

     On the Closing Date (as hereinafter defined), Purchaser shall purchase from
Seller, and Seller shall sell, convey, assign and/or transfer to Purchaser,
good, indefeasible and marketable title in and to the following real property
and good and valid title to the following personal property:

     A. Real Property and Improvements. Subject to Section 1.D below, all of the
real estate and improvements owned by Seller and located at or adjacent to the
address known as 375 West River Woods Parkway, City of Glendale, County of
Milwaukee, Wisconsin (the “Property”) which shall include, but not be limited to
the real estate described on attached Exhibit A- The Property shall include but
not be limited to: (a) any and all buildings, structures and other improvements
and fixtures situated on or attached to all or any portion of the Property;
(b) all easements appurtenant to the Property and other easements, grants of
right, licenses, privileges or other agreements for the benefit of, belonging to
or appurtenant to the Property whether or not situated on the Property; and
(c) all right, title and interest of Seller in and to any roads, access points,
streets and ways, public or private, open or proposed, in front of or adjoining
all or any part of the Property and serving the Property. Seller has provided to
Purchaser any survey of the Property in Seller’s possession prior to the
Effective Date.

 



--------------------------------------------------------------------------------



 



     B. Hospital Assets. Subject to Section 1.C below, the following assets
owned by Seller and utilized by Seller to operate the Hospital as of the
Effective Date (the “Assets”): (a) all medical equipment utilized by the
Hospital to treat and render medical services to patients; (b) all computer
hardware and software which is an integral part of the medical equipment, non-
medical equipment and all building mechanical and security systems which is
necessary to operate such medical equipment, non-medical equipment and building
mechanical and security systems; (c) all furniture, fixtures and non-medical
equipment; (d) inventory of the Hospital, which shall include, but not be
limited to pharmaceuticals, surgical instruments, medical supplies, office
supplies; textbooks and manuals related to the medical equipment, non-medical
equipment and all building mechanical and security systems; (e) fork lifts and
other machinery; (f) all Intellectual Property (as hereinafter defined),
including without limitation all rights to the name, “The Heart Hospital of
Milwaukee” and any and all derivations thereof; (g) Seller’s phone and facsimile
numbers; (h) architectural drawings, surveys and “as built” drawings related to
the Property; (i) to the extent legally assignable, all warranties benefiting
the Hospital including but not limited to construction, architectural,
mechanical, electrical and plumbing systems within the building and equipment
warranties; (j) assets listed on the hard asset ledger provided to Purchaser and
dated September 30, 2004; (k) Seller goodwill; and (1) any other tangible assets
owned by Seller (including but not limited to motor vehicles, if any) and
utilized to operate the Hospital as of the Effective Date.

     For purposes of this Agreement, “Intellectual Property” shall mean and
include: (a) trademarks, service marks, logos, trade names and corporate names
and registrations and applications for registration thereof; (b) copyrights and
registrations and applications for registration thereof; (c) mask works and
registrations and applications for registration thereof; (d) internet websites,
internet domain names and e-mail addresses exclusively relating to the Hospital;
(e) other proprietary rights relating to any of the foregoing (including without
limitation remedies against infringements thereof and rights of protection of
interest therein under the laws of all jurisdictions); and (f) copies and
tangible embodiments thereof, together with any developments or enhancements
thereof.

     C. Excluded Assets. Notwithstanding anything to the contrary contained in
this Agreement, the Assets shall not include any cash; cash equivalents;
marketable securities; intercompany receivables; accounts receivable; minute or
corporate record books relating to Seller; business records unless specified in
Section l.B above; insurance policies of Seller; assets of any employee health
or benefit plan; any vendor, service or other contract to which Seller is a
party unless listed within the Assumed Liabilities (as hereinafter defined); all
computer hardware and software not identified as “Assets” in Section l.B above,
patient records, all manuals or information relating to methods of doing
business, clinical protocols, procedures and policies which have been developed
for use by MedCath Incorporated for use in substantially all of its affiliated
hospitals and all other intangible assets of Seller.

     D. Conveyance of Additional Medical Office Building Property.
Notwithstanding anything herein to the contrary. Purchaser acknowledges that,
prior to Closing, Seller will convey to Glendale Medical Development Partners,
LLC, as the owner of the parcel adjacent to the Hospital upon which an office
building is being constructed, an approximately three (3) foot strip of land
upon which the office building is encroaching (the “Encroachment Parcel”).

2



--------------------------------------------------------------------------------



 



Purchaser represents and covenants that such conveyance will not adversely
affect the Property or its use and occupancy and will be in compliance with all
laws, rules, regulations and ordinances and shall not breach or violate any
existing agreement with or relating in any way to the City of Glendale, the
Community Development Authority of the City of Glendale or Glendale Medical
Development Partners, LLC. In connection therewith, Purchaser also acknowledges
that Seller and Glendale Medical Development Partners, LLC will, prior to
Closing: (i) enter into any necessary amendments, if any, to existing agreements
so that such conveyance does not violate said agreements including but not
limited to that certain Reciprocal Easement and Protective Covenant Agreement
and (ii) deliver to Purchaser all documents relating to Seller’s conveyance of
the Encroachment Parcel to Glendale Medical Development Partners, LLC.

2. Exclusion of Liabilities and Obligations.

     Except for Assumed Liabilities (as defined herein), Purchaser does not
assume, and shall not be obligated to pay, perform or discharge any taxes,
debts, liabilities or any other obligations of Seller or its Members, partners,
officers or employees of any kind or nature, whether actual, contingent or
approved, known or unknown as of the Closing Date (the “Excluded Liabilities”),
including, without limitation the following: (a) obligations relating to
environmental liabilities relating to the Property or the Assets which resulted
from actions or omissions prior to Closing; (b) Seller’s workers’ compensation
account or premiums, employee compensation, pension, profit sharing, deferred
compensation or other qualified or non-qualified benefit programs (including
Seller’s group health insurance plan); (c) liabilities for current or deferred
income taxes, taxes in any way related to the Property, the Hospital, Seller’s
personal property or the Assets relating to periods through Closing; (d) any
contract liabilities or obligations or claims not expressly included within the
Assumed Liabilities, including by way of example, professional service
agreements, medical director agreements, written employment contracts and
written agreements with the City of Glendale or any division of said
municipality (i.e., Community Development Authority), except for those certain
ongoing obligations of Seller under the Development Agreement (as defined in
Section 12.F below) which Purchaser shall be obligated to assume (the
“Development Agreement Obligations”); (e) liabilities for medical malpractice or
other claims related to tortious, reckless or intentional acts claimed in any
way against the Hospital or any of its employees, staff, owner’s, members,
partners, agents, contractors, vendors, patients or guests which resulted from
actions or omissions prior to Closing; (f) utility charges through the Closing
Date; (g) any liabilities arising under any payor contracts or programs,
including without limitation, the Medicare and Medicaid programs, including
recapture or recoupment of previously paid or reimbursed expenses and
liabilities for false claims; (h) obligations and liabilities arising from
Seller ceasing operations, including without limitation, liability under state
or federal plant closing laws; and (i) accounts payable of any kind unless
included within the Assumed Liabilities.

3. Assumed Liabilities.

     In addition to the Purchase Price (as hereinafter defined) and as further
consideration provided by Purchaser for the transactions contemplated within
this Agreement, Purchaser agrees to assume the liabilities set forth below which
shall be referred to as the “Assumed Liabilities”:

3



--------------------------------------------------------------------------------



 



     A. Leasehold obligations of Seller and the Members of Seller, to Glendale
Medical Development Partners, LLC, as office tenants for the office building
being constructed by Glendale Medical Development Partners, LLC, on the parcel
adjacent to the Hospital (the “MOB Leases”); provided such leasehold liabilities
are (i) binding on Seller and/or its Members as of the Effective Date, without
contingency; (ii) transferred and assigned to Purchaser in a form reasonably
acceptable to Purchaser; and (iii) are listed on attached Exhibit B.

     B. Leasehold liabilities of Seller, for furniture, fixtures and
medical/non-medical equipment (excluding computers) utilized by Seller to
operate the Hospital (the “Equipment Leases”) provided such leasehold
liabilities are (i) binding on Seller as of the Effective Date, without
contingency; (ii) transferred and assigned to Purchaser in a form reasonably
acceptable to Purchaser; and (iii) are listed on attached Exhibit B.

     C. Reciprocal Easement and Protective Covenant Agreement dated March 3,
2004 between Seller and Glendale Medical Development Partners, LLC.

     D. The Development Agreement Obligations of Seller.

     E. Seller shall be responsible for obtaining all necessary third-party
consents, if any (the “Consents”) for the transfer of the Assumed Liabilities to
Purchaser.

4. Purchase Price.

     A. The aggregate purchase price for the Property and the Assets shall be
$42,500,000 (the “Purchase Price”). The Purchase Price shall be payable to
Seller at Closing by wire transfer or other funds acceptable to Seller.

     B. No later than fifteen (15) business days after the Effective Date,
Seller shall deliver a written proposal to Purchaser allocating the Purchase
Price, subject to Purchaser’s approval which shall not be unreasonably withheld,
conditioned or delayed.

5. Purchaser’s Inspection of Property.

     A. Access to the Property. Commencing on the Effective Date and continuing
through Closing (the “Access Period”), Purchaser, its representatives, agents
and contractors shall, at all reasonable times, have the privilege of going upon
the Property, as needed, to inspect, examine and test the Property and the
Assets, including, but not limited to conducting investigations of the physical
status of the Property and the engineering of the Property. This privilege shall
also include, but not be limited to, the right to obtain any relevant
information necessary to determine subsurface and topographic environmental
conditions (including Phase I and Phase II testing if necessary), soil tests,
asbestos analysis and mold sampling, all of which tests, studies and reviews
shall be performed at Purchaser’s sole cost and expense. Any damage to the
Property resulting from Purchaser’s inspections or testing of the Property,
including disturbance of the surface or subsurface soils of the land, shall be
restored, at Purchaser’s sole cost and expense, to substantially the condition
existing as of the Effective Date.

4



--------------------------------------------------------------------------------



 



     B Seller to Provide Documents. Seller represents and warrants that it has
provided to Purchaser, prior to the date hereof, copies of any and all documents
that are material to the ownership and/or operation of the Property and the
Assets, in Seller’s possession, or in the possession of third parties but
accessible by Seller, which shall include, but not be limited to the following:
appraisals, environmental reports, surveys, soil condition reports, as-built
drawings, engineering and/or architectural drawings of the improvements and
mechanical, electrical or plumbing systems on the Property and all documents
and/or leases that are material to the Assumed Liabilities including, but not
limited to, the MOB Leases and the Equipment Leases. If the transaction
contemplated within this Agreement does not close, Purchaser shall return all
documents to Seller within five (5) business days from the date this Agreement
is terminated.

6. Title.

     Purchaser has obtained a preliminary title commitment for the Property
issued by a title company licensed to issue title insurance in the State of
Wisconsin (the “Title Company”). At Closing, Seller shall convey and transfer to
Purchaser good, indefeasible, fee simple and marketable title to the Property
free and clear of all liens and encumbrances except municipal zoning ordinances,
recorded building and use restrictions and covenants and general taxes levied in
the year of Closing (the “Permitted Title Exceptions”). Such conveyance and
transfer by Seller to Purchaser shall also be sufficient to enable the Title
Company to issue its extended coverage ALTA Owner’s Policy of Title Insurance
with the standard exceptions therein deleted (the “Title Policy”) in the amount
of the Purchase Price allocated to the Property, subject only to the Permitted
Title Exceptions. Seller agrees not to further alter or encumber in any way,
title to the Property or Assets after the Effective Date.

7. Closing.

     The closing of the purchase and sale contemplated in this Agreement shall
take place on a date determined by Seller which is prior to December 15, 2004,
but in no event shall the closing be earlier than two (2) days after Seller has
ceased operations (the “Closing Date” or “Closing”). The Closing shall take
place at the offices of Purchaser or at such other time, such other place, or on
such other date as may be mutually agreed upon by the parties.

     A. Deliverables. At Closing. Seller shall deliver to Purchaser all of
Seller’s Deliverables required of Seller as set forth in Section 9, below, and
Purchaser shall deliver to Seller the Purchase Price.

     B. Possession. Seller shall deliver possession of the Property and Assets
to Purchaser, at Closing, free and clear of any and all encumbrances except for
the Assumed Liabilities and the Permitted Title Exceptions.

     C. Transfer Taxes. Seller shall pay any transfer tax or any like or similar
transfer tax or imposition due upon the transfer of the Property or the Assets.

     D. Seller’s Closing Costs. Seller shall pay the costs of any cure of title
defects required of Seller hereunder, the cost of the title examination, title
endorsements and premium

5



--------------------------------------------------------------------------------



 



insuring Purchaser’s fee simple interest in the Property, and the fees and
expenses of Seller’s attorneys.

     E. Purchaser’s Closing_Costs. Purchaser shall pay the recording costs,
costs of any investigations, studies and appraisals conducted by Purchaser, and
the fees and expenses of Purchaser’s attorneys.

     F. Closing Fees. Seller shall pay the fees charged by the Title Company in
connection with closing and any escrow services which may be provided by the
Title Company,

8. Adjustments.

     The following items shall be credited, debited and otherwise adjusted
through the Closing Date and the resulting calculations shall be an adjustment
to the Purchase Price, payable at Closing, unless otherwise so provided.

     A. Taxes. All (i) ad valorem and real estate taxes with respect to the
Property and (ii) all personal property taxes related to the Assets, accrued or
payable for the current year, shall be prorated as of the Closing Date with
Seller receiving a credit for any such taxes paid in advance for any period
after the Closing Date or with Purchaser receiving a credit for the period prior
to and including the Closing Date for which such taxes have not been paid by
Seller. Seller shall pay all assessments contemplated with respect to or levied
upon the Property prior to Closing. In the event that tax bills for the current
year’s taxes are not available on the Closing Date, taxes shall be prorated
based upon the tax bills for the previous year and increased or decreased based
upon any known increase or decrease in the assessed valuation or the tax rate.
Seller and Purchaser hereby agree that the parties shall, if necessary,
re-prorate the taxes when actual tax bills for the current year are available
after the Closing.

     B. Utility Charges. Any utility charges that have been billed prior to the
Closing Date shall be paid by Seller before Closing; all such charges that have
accrued but are not billed prior to the Closing Date, shall be charged to
Seller, as accrued through the Closing Date, as a credit against the Purchase
Price.

     C. Other Liens and Encumbrances. On or before the Closing Date, Seller
shall cause any and all assessments, liens, and encumbrances affecting the
Property and Assets, which are not Permitted Title Exceptions, including without
limitation, any mechanic’s lien, security interest, mortgage or deed of trust,
to be satisfied and released. The proceeds due at Closing may be applied by
Purchaser or Seller to satisfy or pay any assessments, liens, encumbrances,
interests or other charges affecting the Property, which are to be paid,
satisfied or released pursuant to this Agreement,

9. Conveyances and Deliveries at Closing.

     On the Closing Date, Seller shall execute and deliver or cause to be
delivered to Purchaser the following, which shall be referred to as “Seller’s
Deliverables”;

6



--------------------------------------------------------------------------------



 



     A. Bill of Sale. A bill of sale transferring and conveying to Purchaser
good title to the Assets, free and clear of all liens, security interests and
exceptions of any kind and nature whatsoever,

     B. Assignment and Assumption of Assumed Liabilities. An assignment and
assumption of all rights and obligations arising from all Assumed Liabilities
assumed by and assigned to Purchaser by Seller, in a form reasonably acceptable
to Purchaser and in compliance with Section 3, above. Seller shall also deliver
all necessary third-party consents for Purchaser to assume the Assumed
Liabilities.

     C. Special Warranty Deed. A Special Warranty Deed transferring and
conveying to Purchaser marketable fee simple title to the Property, free and
clear of all liens and encumbrances, except only the Permitted Title Exceptions.

     D. Non-Foreign Person Affidavit. An affidavit from Seller in form
reasonably satisfactory to Purchaser, certifying that Seller is not a foreign
person or entity or non-resident alien under Section 1445 of the Internal
Revenue Code of 1986, as amended.

     E. Title Commitment. The Title Policy (or a final markup of the title
insurance commitment accepted by Purchaser) at the Closing.

     F. Affidavit of Title. Such affidavits (including but not limited to an
owner’s affidavit of liens and possession), gap indemnity agreements, and other
evidence of title from Seller, as may be required by the Title Company, on or in
forms customarily used by the Title Company, in order to enable the Title
Company to issue the Title Policy subject only to the Permitted Title
Exceptions, without the standard exceptions and without exception for mechanics
or materialmen’s liens, other statutory liens, or for the rights of parties in
possession, and with such endorsements or affirmative coverage as Purchaser
shall reasonably require.

     G. Lien Waivers. Fully executed lien waivers for all materials and labor
supplied to Seller for work performed at the Property within twelve (12) months
of the Closing.

     H. Closing Statement. A closing statement accurately setting forth the
prorations and adjustments to the Purchase Price as required by this Agreement
and such disbursements from the sale proceeds as shall be necessary to pay such
costs, and satisfy such liens, taxes, assessments and other encumbrances as
required by this Agreement.

     I. Certificate. A statement certifying that (a) all obligations,
agreements, promises, and covenants to be performed by Seller under this
Agreement have been duly performed; and (b) the warranties, representations and
covenants by Seller made pursuant to this Agreement are still true as of the
Closing Date.

     J. Assignment of Warranties. To the extent warranties are assignable, an
assignment of warranties for the Property shall be included in the Bill of Sale,
which shall include but not be limited to, any warranties related to the
construction of the improvements on the Property, transferring and assigning to
Purchaser all right, title, claim and interest in and to

7



--------------------------------------------------------------------------------



 



any warranties or guarantees concerning the Property which have not by their
terms expired, together with the originals of any agreements or certificates
evidencing the same.

     K. Noncompetition Agreements. Noncompetition Agreements from the members of
Seller (and including MedCath ) to the extent required by Purchaser and in form
attached hereto as Exhibit C.

     L. Lease Termination Agreement. A lease termination agreement for the lease
between Seller and Wilson Heart Care Associates, Ltd. dated April 30, 2004.

     M. Certificate of Compliance. A Certificate of Compliance issued by the
City of Glendale pursuant to all applicable ordinances.

     N. Assignment of Rights and Privileges Under Declaration. An assignment of
Seller’s rights and privileges under the Declaration of Restrictive Covenants of
the Community Development Authority of the City of Glendale dated the 10th day
of May, 2004, and recorded as Document No. 8280600.

10. Seller’s Representations, Warranties and Covenants.

     Seller, as of the date of execution of this Agreement by Seller,
represents, warrants and covenants to and with Purchaser as follows (for
purposes of this Section 10, the term “Seller’s Knowledge” or “Knowledge” means
knowledge that the following individuals actually knew or should have known: the
President or the Vice Presidents of the Hospital or the President or any Vice
President of MedCath Incorporated or MedCath Corporation):

     A. Title to Property and Assets. Seller is the owner of good, fee simple,
indefeasible and marketable title to the Property and good and valid title to
the Assets, free and clear of all liens, claims, encumbrances and restrictions
of any kind and nature, except for the Permitted Title Exceptions. As of the
Closing, except for the Assumed Liabilities, there are no leases, licenses,
option agreements, rights of first refusal or purchase agreements affecting the
Property or the Assets, or any parties having any right to possession of the
Property or the Assets, and there are no other parties in possession of the
Property or the Assets other than Seller.

     B. Compliance of Property With Zoning and Other Laws. To Seller’s
Knowledge, the Property and the Assets, including without limitation all
improvements thereon, conform to and comply with all applicable zoning, building
code and applicable law and ordinances and regulations for operation as a
hospital where the failure to so comply would have a material adverse effect on
the Property or the Assets and Seller has not received any written notification
from any governmental or public authority that the Property or the Assets
violate any existing laws or that any work is required to be done upon or in
connection with the Property or the Assets to comply with any applicable law.

     C. Environmental Matters. Seller has not used, nor authorized, nor
knowingly allowed the use of the Property or the Assets, and to Seller’s
Knowledge, and except as disclosed in any environmental reports delivered to
Purchaser or obtained by Purchaser, the Property or the Assets have never been
used for the generating, handling, treatment, storage, disposal or release

8



--------------------------------------------------------------------------------



 



of any hazardous substance, hazardous material, hazardous waste, solid waste,
toxic substance, petroleum or petroleum products, asbestos, radioactive
materials, lead-based paint or other words of similar import (herein
collectively referred to as “Hazardous Substances”) referred to or defined as
such under any applicable local, state or federal law, statute, ordinance,
requirement or regulation relating to public health and safety, the protection
of the environment or the discharge of solid, liquid or gaseous waste into the
environment or the placement of structures or materials into any waters or
otherwise affecting the environment (hereinafter collectively referred to as
“Environmental Laws”), except for Hazardous Substances used, stored or disposed
of in the ordinary course of Seller’s business in compliance with applicable
Environmental Laws. Seller has not used, nor authorized, nor Knowingly allowed
the use of the Property or the Assets, and, to Seller’s Knowledge and except as
disclosed in any environmental reports delivered to Purchaser or environmental
reports obtained by Purchaser, the Property or the Assets have never been used,
in any manner other than in material compliance with all Environmental Laws. In
addition, Seller represents and warrants the following with respect to the
period of time during which Seller has owned the Property:

     (i) Seller has received no written notice and to Seller’s Knowledge, there
are no claims, actions, suits, proceedings or investigations related to
Hazardous Substances pending or threatened against Seller with respect to the
ownership, use, condition, or operation of the Property or the Assets, in any
court or before or by any federal, state or other governmental or
quasi-governmental agency or private arbitration tribunal (hereinafter
collectively referred to as “Environmental Litigation”);

     (ii) To Seller’s Knowledge, no release, discharge, spillage or disposal not
in compliance with Environmental Laws of any Hazardous Substance (i) has
occurred (except for releases, discharges, spillage or disposal which have been
investigated, removed or remediated to the extent required by applicable
Environmental Law, or (ii) is occurring at the Property;

     (iii) To Seller’s Knowledge and except as may be disclosed in any
environmental reports delivered to Purchaser, no soil or water in or under or
adjacent to the Property is contaminated by any Hazardous Substance, in any
manner or degree requiring further investigation, removal or remediation under
applicable Environmental Laws;

     (iv) All waste originating at or from the Property or the Assets containing
any Hazardous Substance generated, used, handled, stored, treated or disposed of
(directly or indirectly) by Seller and any of Seller’s current or former
affiliates and by Seller’s contractors has been disposed of in compliance with
all applicable Environmental Laws;

     (v) To Seller’s Knowledge and except as may be disclosed in any
environmental reports delivered to Purchaser or obtained by Purchaser, the
Property has never been used as a landfill, dump, service station or dry
cleaning facility.

     D. Ownership and Condition of Assets. Seller has no Knowledge of any
material problems or defects in any of the Assets or the Property. Commencing on
the Effective Date and continuing through Closing, Seller shall maintain and
utilize all inventory for operation of the

9



--------------------------------------------------------------------------------



 



Hospital at substantially the same levels as in the ordinary course of the
Hospital’s business. Seller shall not sell, transfer or use Seller’s supplies,
consumables, pharmaceuticals and other inventory outside of its ordinary course
of business, or otherwise cause the value of Seller’s supplies, consumables,
pharmaceuticals and other inventory to substantially decrease from the value as
stated on the year to date August 2004 financial statement previously given to
Purchaser by Seller, without the written consent of Purchaser.

     E. Employee Benefit Plans. The phrase, “Employee Benefit Plans,” shall be
defined as all employee benefit plans, programs, written agreements or handbooks
(including, without limitation, those providing any bonus, deferred
compensation, excess benefits, profit sharing, pension, thrift, savings, salary
continuation, severance, retirement, supplemental retirement, short- or
long-term disability, dental, vision care, hospitalization, major medical, life
insurance, accident insurance, vacation, holiday and/or sick leave pay, tuition
reimbursement, executive perquisite or other employee benefits) under which or
to which Seller contributes to or for the benefit of present and former members,
employees, consultants and other agents of Seller or has so contributed at any
time. All of the Employee Benefit Plans in all material respects have been, and
up to the Closing Date will continue to be, in compliance, both with respect to
plan operation and documentation, with ERISA, COBRA, the Internal Revenue Code,
as amended, the Americans with Disabilities Act, as amended, the Health
Insurance Portability and Accountability Act of 1996, as amended, the Equal Pay
Act of 1963, as amended, the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, all other
federal or state laws regulating employment and employee benefits, and all
regulations and rulings issued by government agencies responsible for the
administration or enforcement of one or more of those laws. To Seller’s
Knowledge, no Employee Benefit Plan, nor any trust created thereunder, nor any
trustee or administrator thereof, nor any other “disqualified person” or “party
in interest,” has engaged in a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code. Neither Seller nor any other
fiduciary of an Employee Benefit Plan has breached any duty owed by Seller or
the fiduciary to the participants and beneficiaries of the Employee Benefit
Plan. There are no actions, suits or claims pending or, to Seller’s Knowledge,
threatened (other than normal claims for benefits) against any Employee Benefit
Plan or the assets thereof.

     F. Authority. Seller and MedCath have the full power and authority to enter
into and perform their obligations under the terms of this Agreement and this
Agreement is the valid and legally binding obligation of Seller and MedCath,
enforceable in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or similar law or
general principles of equity.

     G. Compliance with Laws and Contracts. From the Effective Date through
Closing, Seller shall continue to comply in all material respects with all laws,
ordinances, regulations and orders relating to the Property and the Assets
(including, without limitation, the Environmental Laws) and Seller shall further
comply in all material respects with the requirements of all liens and
encumbrances, agreements and other contractual arrangements to which the
Property, Seller or the Assets are subject and make all payments required to be
paid thereunder.

10



--------------------------------------------------------------------------------



 



     H. Notice of Revision of Representations Due to Discovery of New Facts.
Seller shall notify Purchaser promptly if, prior to the Closing Date, Seller
becomes aware of the existence of any fact, transaction, event or occurrence
which has made or could reasonably be expected to make any of the warranties and
representations of Seller under this Agreement not true with the same force and
effect as if made on or as of the date hereof.

     I. Agreements Regarding Property. From the Effective Date through Closing,
except pursuant to this Agreement and as contemplated in Section 1.D above,
Seller shall not (a) transfer any interest in the Property or the Assets,
(b) create any easements, liens, mortgages or encumbrances affecting the
Property or Assets, (c) enter into any development or other agreements affecting
the Property, or enter into any leases relating to the Property or the Assets,
(d) enter into any service, supply, maintenance or other contracts pertaining to
the Property or Assets that cannot be canceled without penalty at or before
Closing (except as consented to in writing by Purchaser) or (e) permit any
changes to the zoning classification of the Property (except as consented to in
writing by Purchaser).

     J. Notice and Defense of Actions. From the Effective Date through Closing,
Seller shall promptly deliver to Purchaser notice of, and if the same could
reasonably be expected to adversely affect the Property, shall defend, at
Seller’s sole expense, all actions, suits, claims, demands and other proceedings
or matters affecting the Property, or the use, possession or occupancy thereof.

     K. Maintenance of Property. From the Effective Date through Closing, Seller
shall keep and maintain all improvements located on the Property and the Assets
in substantially the same condition as the Property and Assets were on the
Effective Date and in compliance with all applicable laws. Except as required
above to keep and maintain the Property or the Assets, Seller shall make no
material changes, alterations or improvements to the Property or the Assets.

     L. Exclusive Dealing. In consideration of the substantial time and expense
to be incurred by Seller and Purchaser in investigating the transaction
contemplated within this Agreement, Seller agrees that, as of the Effective Date
until the Closing or earlier termination of this Agreement, Seller will not,
directly or indirectly, through any member, officer, director, agent or
otherwise, solicit or initiate, discuss or negotiate, or encourage submission of
proposals or offers from any entity or individual other than Purchaser, relating
to the sale or other disposition of the Hospital, the Property or the Assets.
Seller agrees that the obligations created under this Section 10.L can be
enforced by Purchaser through remedies at law or in equity, including injunctive
relief, in which case Seller will pay all costs incurred by Purchaser if
Purchaser is successful in seeking such relief, including, but not limited to.
reasonable attorneys’ fees incurred by Purchaser,

     All of the representations, warranties and covenants of Seller set forth
above or elsewhere in this Agreement shall survive Closing, subject to
Section 17, below. From and after the Effective Date, Seller shall not take any
action, or fail to take any action, which would result in a breach of any
warranty, representation or covenant contained in this Agreement or result in
Seller’s inability to reaffirm any warranty, representation or covenant at
Closing, as required hereunder.

11



--------------------------------------------------------------------------------



 



11. Purchaser’s Representations and Warranties and Covenants.

     A. Purchaser, as of the date of the execution of this Agreement by
Purchaser, represents and warrants to Seller as follows:

     (i) Purchaser is a non-stock, not-for-profit corporation duly organized,
validly existing and in good standing under the laws of the State of Wisconsin.
Purchaser has the full power and authority to enter into this Agreement, and
this Agreement is the valid and legally binding obligation of Purchaser,
enforceable in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or similar law or
general principles of equity.

     (ii) No consent, authorization, or approval of, or filing with or notice
to, any governmental authority or third-party is required as a condition to
Purchaser’s execution, delivery or performance of this Agreement. The execution,
delivery and performance of this Agreement by Purchaser will not conflict with,
give rise to a right of termination of, contravene or constitute a default
under, or be an event, which with the giving of notice or passage of time or
both, will become a default under, or result in the creation of any lien on
Purchaser or any of its assets pursuant to any of the terms, conditions or
provisions of any law, statute, rule, regulation, order, judgment or decree to
which Purchaser is subject, the articles of incorporation or bylaws (or other
governing organizational instruments) of Purchaser or under any indenture,
mortgage, lease, loan agreement or other agreement or instrument binding upon
Purchaser. No order, action, suit or proceeding is pending or threatened against
Purchaser that (a) questions the validity or legality of this Agreement or the
transactions contemplated hereby or (b) seeks to prevent the consummation of the
transactions contemplated by this Agreement.

     (iii) Purchaser has sufficient funds immediately available to consummate
the transactions contemplated by this Agreement.

     B. Seller’s Employees and Emergency Room Physicians.

     (i) Seller shall be responsible for and shall satisfy all of its
obligations to the employees of the Hospital (the “Seller Employees”) with
respect to the period of their respective employment by Seller (including,
without limitation, COBRA obligations and obligations under Wisconsin health
care continuation of benefits laws).

     (ii) Immediately after the Effective Date, Purchaser and/or Purchaser’s
emergency room provider will commence a process to interview, consistent with
Purchaser or Purchaser’s emergency room provider’s current hiring practices,
policies and procedures, the six (6) emergency room physicians who provide
emergency room services to Seller. Purchaser will use reasonable efforts and
Purchaser will cause its emergency room provider to use reasonable efforts to
hire or otherwise contract with the six (6) emergency room physicians who
provide emergency room services to Seller.

12



--------------------------------------------------------------------------------



 



12. Conditions Precedent to Obligations of Purchaser.

     The obligation of Purchaser to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the Closing,
of each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by Purchaser for purposes of consummating such
transactions, but without prejudice to any other right or remedy which Purchaser
may have hereunder as a result of any misrepresentations by, or breach of any
covenant or warranty of, Seller or the Members, employees or officers of Seller
contained in this Agreement or any other certificate or instrument furnished by
Seller:

     A. Third-Party Consents. Purchaser shall receive the Consents.

     B. Representations True at Closing. The representations and warranties made
by Seller shall be true and correct in all material respects through Closing,
with the same force and effect as though such representations and warranties had
been made on and as of the Closing (except for changes contemplated by this
Agreement which do not singly or in the aggregate have a material adverse effect
on the Property or the Assets).

     C. Covenants of Seller. Seller shall have duly performed all of the
covenants, acts and undertakings to be performed by it on or prior to the
Closing.

     D. Seller Deliveries. Seller shall have delivered to Purchaser all of
Seller’s Deliverables and all other documents required pursuant to this
Agreement.

     E. Cease Hospital Operations. Seller shall cease all business and health
care operations conducted by Seller at least two (2) days before Closing, but
may conduct normal wind-down activities. Purchaser shall have access to the
Property and the Assets after Seller’s business operations have ceased but at
least two (2) days prior to Closing for the purpose of conducting inspections to
determine that the Property and Assets are in the condition represented and as
required to be transferred to Purchaser under this Agreement. All costs,
responsibilities and obligations relating to ceasing the business operations of
Seller, including without limitation, all responsibilities under any federal,
state or local plant closing law, shall be the responsibility of Seller.

     F. City Of Glendale Development Agreement. Subject to the terms below,
Purchaser intends to seek to cause the City of Glendale to release Purchaser
from any use restriction associated with the Property contained in any document
that limits the use of the Property as a cardiac hospital, including but not
limited to the Declaration of Restrictive Covenants of the Community Development
Authority of the City of Glendale (the “Declaration”) and that certain
Development Agreement between Seller and the City of Glendale, dated May 10,
2002 (the “Development Agreement”) and Seller agrees to cooperate as reasonably
requested. Assuming Seller has fulfilled its obligation to cooperate as set
forth above, Purchaser may not fail to close nor terminate this Agreement solely
because it has not obtained the release from the City of Glendale described in
this Section 12.F.

     Purchaser agrees it will not attempt to claim property tax exemption
relating to the Assets and Property as long as the Development Agreement
survives and, if requested by the City of

13



--------------------------------------------------------------------------------



 



Glendale or the Community Development Authority of the City of Glendale,
Purchaser will confirm thereto Purchaser’s obligation to pay such property
taxes. If, prior to Closing, as a result of pursuing the objectives identified
in the paragraph above, the City of Glendale requires Purchaser to agree to, or
indicates that it intends to impose, an increase in the assessed value of the
Property or the personal property component of the Assets which are above those
amounts for such values as provided in the Development Agreement, then Seller
and Purchaser shall be responsible to pay the following percentages of any
increase in the amount of taxes owed for the years identified in the paragraph
below:

                      Increase in Taxes     CSM Percentage     HHM Percentage  
 
0% - 10%
    100%     0%    
10% - 20%
    90%     10%    
20% - 30%
    80%     20%    
30% - 40%
    70%     30%    
40% - 50%
    60%     40%    
50% - 60%
    50%     50%    
60% - 70%
    40%     60%    
70% - 80%
    30%     70%    
80% - 90%
    20%     80%    
90% - 100%
    10%     90%    

The cost, if any, to be borne by Seller, will be measured as the present value
of the incremental annual costs of taxes due under the Development Agreement for
tax years 2005 through 2011, discounted to a present value at a discount rate of
10%. Any such cost due by Seller will be an adjustment to the Purchase Price.

Seller, in its sole discretion, may determine not to close this transaction if
the cost to Seller, based upon the cost sharing agreement set forth in this
Section 12.F results in Seller being liable to pay $2,500,000 or more.

13. Notices.

     All notices, consents, approvals and other communications which may be or
are required to be given by either Seller or Purchaser under this Agreement
shall be properly given if made in writing and sent by (a) hand delivery; or
(b) certified mail, return receipt requested; or (c) facsimile or telecopier,
provided a confirming copy thereof is thereafter sent in accordance with (a),
(b) or (c), or (d) nationally recognized overnight delivery service for next
business day delivery (such as U.S. Express Mail, Federal Express, UPS or
Airborne Express), with all postage, delivery and other charges paid by the
sender and addressed to Purchaser or Seller, as applicable, as follows, or at
such other address as each may request in advance in writing. Such notices
delivered (i) by hand shall be deemed received upon actual delivery, (ii) by
overnight delivery service shall be deemed received on the next business day,
(iii) by facsimile or telecopier, on the date the sender receives either
electronic or verbal or other acknowledgement of receipt (without regard to the
date, if any, that the confirming copy is actually received), and (iv) if
mailed, shall be deemed received upon the earlier of actual receipt or two
(2) business

14



--------------------------------------------------------------------------------



 



days after mailing. Refusal of delivery shall be deemed effective delivery on
the date said delivery was attempted. Said notice addresses are as follows:

      If to Seller:   If to Purchaser:
 
   
c/o Charles Slaton
  Amy L. Marquardt, Esq.
Chief Operating Officer
  Columbia St. Maryu's, Inc.
MedCath Incorporated
  Vice President Legal & Corporate
10720 Sikes Place
  Responsibility Officer
Suite 300
  4425 North Port Washington Road
Charlotte, NC 28277
  Glendale, WI 53212
Telephone: 704-708-6600
  Telephone: 414-326-1734
Facsimile: 704-708-5035
  Facsimile: 414-326-1739

With a copy to:

Philip D. Song
General Counsel
MedCath Incorporated
10720 Sikes Place
Suite 300 Charlotte, NC 28277
Telephone: 704-708-6600
Facsimile: 704-708-5035

And a copy to:

Hal Levinson
Moore & Van Allen PLLC
100 North Tryon Street. Suite 4700
Charlotte, North Carolina 28202-4003
Telephone: 704-331-1050
Facsimile: 704-378-2050

14. Condemnation: Casualty.

     In the event that prior to the Closing Date (a) there shall be instituted
against any material portion of the Property or material access thereto any
proceeding in condemnation, eminent domain or any written request for a
conveyance in lieu thereof, or should Seller receive notice that such
proceedings are threatened or have been commenced against the Property
(hereinafter collectively referred to as “Condemnation Proceedings”) or
(b) there shall occur any fire, casualty or damage substantially affecting the
physical condition of the Property or the Assets or any portion thereof
(hereafter collectively a “Casualty”), then Seller shall give Purchaser
immediate notice thereof and Purchaser shall have the right to terminate this
Agreement by written notice to Seller within ten (10) days after Purchaser
receives notice of such Condemnation Proceedings or Casualty and this Agreement
shall be null and void and neither

15



--------------------------------------------------------------------------------



 



party hereto shall have any further rights, obligations or liabilities hereunder
except as otherwise specifically provided in this Agreement to survive any
termination or expiration hereof. In the event that Purchaser shall not elect to
terminate this Agreement pursuant to this Section 14, Purchaser shall be
obligated to close the purchase and sale contemplated hereby less the portion of
the Property so taken or subject to said Condemnation Proceedings or subject to
the damage caused by the Casualty without adjustment of the Purchase Price and
Seller shall assign or pay to Purchaser at Closing all of Seller’s right, title
and interest in any condemnation award or insurance proceeds payable on account
of such Condemnation Proceedings or Casualty or pay to Purchaser all such awards
or proceeds previously paid and Seller shall have no obligation to repair or
restore the Property. The Closing Date shall be extended, if necessary, to
permit ten (10) days for Purchaser to make Purchaser’s election as set forth
above.

15. Brokers.

     Seller and Purchaser hereby warrant and represent to the other that such
party has not employed (expressly or implied) any investment banker, agent,
broker or finder and has made no agreement (express or implied) to pay any
agent’s or broker’s commissions or finder’s fees in connection with the Property
or the transactions contemplated by this Agreement, except Seller’s agreement
with Cain Brothers, all fees under which shall be the responsibility of Seller.
Seller and Purchaser shall and do hereby indemnify and defend the other against,
and hold the other harmless of and from any and all claims, demands and
liabilities for any breach of the foregoing representation and warranty and for
any commission or fee payable to or claimed by any agent, broker or finder by
the indemnifying party or with whom the indemnifying party made or is alleged to
have made an agreement (express or implied) to pay any agent’s, broker’s
commission or a finder’s fee. This Section 15 shall survive any termination or
expiration hereof prior to Closing.

16. Default.

     A. Purchaser Default. In the event that Purchaser defaults in the
observance or performance of its material covenants and obligations hereunder,
after written notice by Seller to Purchaser of such default and Purchaser’s
failure to cure or commence the cure thereof within fifteen (15) days after
receipt of such notice. Seller, at Seller’s option and election, shall be
entitled to pursue any or all rights or remedies as may be provided hereunder
and at law, in equity or otherwise, including without limitation to terminate
this Agreement, to sue Purchaser for specific performance of this Agreement, or
to pursue an action for damages resulting from Purchaser’s breach hereunder.

     B. Seller Default. In the event that Seller defaults in the observance or
performance of its material covenants and obligations hereunder, after written
notice by Purchaser to Seller of such default and Seller’s failure to cure or
commence the cure thereof within fifteen (15) days after receipt of such notice,
Purchaser, at Purchaser’s option and election, shall be entitled to pursue any
or all rights or remedies as may be provided hereunder and at law, in equity or
otherwise, including without limitation to terminate this Agreement, to sue
Seller for specific performance of this Agreement, or to pursue an action for
damages resulting from Seller’s breach hereunder.

16



--------------------------------------------------------------------------------



 



17. Seller’s Indemnification of Purchaser.

     A. Seller’s Indemnification. Seller shall defend and hold Purchaser
harmless from and against any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorneys’ fees, that Purchaser shall incur
or suffer, which arise or result from any inaccuracy or breach of any of the
representations or warranties of Seller, or any failure by Seller to perform any
of the covenants or agreements in this Agreement or other instrument furnished
or to be furnished by Seller under this Agreement or resulting from or arising
out of the ownership or operation of the Property or the Assets prior to Closing
(including but not limited to any agreements with the City of Glendale but
subject to the terms of this Agreement). In addition, Seller will indemnify and
hold harmless Purchaser and will reimburse Purchaser for any cost, liabilities,
damages, penalties, attorneys’ fees, and costs arising from or in connection
with state or federal plant closing laws in regard to any of Seller’s Employees.
Purchaser shall promptly notify Seller of the existence of any claim, demand or
other matter to which Seller’s indemnification would apply, and shall give
Seller a reasonable opportunity to defend the same at its own expense and with
counsel of its own selection; provided, however, Purchaser shall at all times
have the right to participate in any such defense at its own expense. If Seller
shall, within a reasonable time after such notice, fail to defend, Purchaser
shall have the right, but not the obligation, to undertake the defense of, and
to compromise or settle (exercising reasonable business judgment), the claim or
other matter on behalf, for the account, and at the risk, of Seller.
Notwithstanding anything herein to the contrary, in no event shall the aggregate
indemnity obligation of Seller for breaches of representations or warranties in
this Agreement exceed the Purchase Price.

     MedCath shall be jointly and severally liable for Seller’s indemnification
obligations as set forth in this Section 17.A up to the following amount: Two
Million Dollars ($2,000,000) for the period from the Closing through the first
twelve (12) months after the Closing (including for any claims pending at the
end of such twelve-month period), which maximum amount shall be reduced to One
Million Dollars ($1,000,000.00) for the period from the thirteenth (13th) month
through the (24th) month after Closing (including for any claims pending at the
end of such twelve-month period). Notwithstanding the foregoing, in no event
shall MedCath’s aggregate liability under this Section 17.A exceed Two Million
Dollars ($2,000,000.00).

     No amount of indemnity shall be payable by Seller in the case of claims by
Purchaser for any breach of a representation or warranty, until and only to the
extent that Purchaser has suffered or incurred actual losses resulting from such
breaches aggregating in excess of $100,000, whereupon Purchaser shall be
entitled to claim indemnification only for the amount in excess of $100,000,
subject to the other limitations set forth herein.

     The representations and warranties of each of the parties set forth in this
Agreement shall survive the Closing and continue until the date that is
twenty-four (24) months after the Closing Date, at which time they shall expire
and be of no further force and effect; provided that the representations and
warranties of Seller regarding ownership of the Property and the Assets and
authority to enter into this Agreement set forth in Sections 10.A and 10.F,
respectively, shall survive indefinitely, and the representations and warranties
regarding environmental matters set forth in Section 10.C shall survive until
the third anniversary of the Closing Date at which time

17



--------------------------------------------------------------------------------



 



they shall expire and be of no further force and effect. Notwithstanding the
foregoing, any claim that is asserted in writing prior to the applicable
survival end date shall survive until such claim is finally resolved and
satisfied.

     B. Purchaser’s Indemnification. Purchaser shall indemnify, defend and hold
Seller harmless from and against any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorneys’ fees, which Seller shall
incur or suffer, which arise, result from or relate to (i) any inaccuracy of,
breach of, or failure by Purchaser to perform any of its representations,
warranties, covenants or agreements in this Agreement, or (ii) the ownership or
use of the Property or Assets after the Closing. Seller shall promptly notify
Purchaser of the existence of any claim, demand or other matter to which
Purchaser’s indemnification obligations would apply, and shall give Purchaser a
reasonable opportunity to defend the same at its own expense and with counsel of
its own selection; provided, however, Seller shall at all times have the right
to fully participate in any such defense at its own expense. If Purchaser shall,
within a reasonable time after such notice, fail to defend, Seller shall have
the right, but not the obligation, to undertake the defense of, and to
compromise or settle (exercising reasonable business judgment), the claim or
other matter on behalf, for the account, and at the risk, of Purchaser.

18. General Provisions.

     A. Change of Name. Simultaneously with Closing, Seller shall amend its
Articles of Organization to change its corporate name to a new name which is not
related to or similar to or contain the name “Heart Hospital of Milwaukee” or
any derivation of the foregoing. Seller shall make available for review
duplicate originals of the Amendment to Articles of Organization accomplishing
the foregoing, together with checks for the appropriate filing and recording
fees to Purchaser at Closing. Seller shall file the Amendment to Articles of
Organization with the Secretary of State of Delaware promptly after Closing.

     B. Bulk Sales Law. In the event this transaction is in any way governed by
the Bulk Transfers Law set forth in Chapter 406 of the Wisconsin Statutes (“Bulk
Transfer Law”), Seller assumes sole responsibility to comply with the Bulk
Transfer Law and Seller agrees to indemnify and hold Purchaser harmless from any
and all loss, expense, claim, damage or liability, including all attorneys’ fees
and costs that Purchaser may incur or become subject to by reason of Seller’s
noncompliance with the Bulk Transfer Law.

     C. Agreement Binding. This Agreement shall be binding upon each party
hereto and such party’s successors and assigns and shall inure to the benefit of
each party hereto and such party’s successors and assigns.

     D. Entire Agreement.This Agreement and all the exhibits referenced herein
and annexed hereto contain the entire agreement of the parties hereto with
respect to the matters contained herein, and no prior agreement or understanding
pertaining to any of the matters connected with this transaction shall be
effective for any purpose. Except as may be otherwise provided herein, the
agreements embodied herein may not be amended except by an agreement in writing
signed by the parties hereto.

18



--------------------------------------------------------------------------------



 



     E. Execution Necessary. This Agreement shall not be binding upon Seller or
Purchaser until fully executed and delivered by Seller or Purchaser, as the case
may be, and no action taken by Seller or Purchaser shall be deemed an acceptance
of this Agreement until this Agreement has been so executed by Seller and
Purchaser and delivered to each party as provided herein. In the event of
delivery by facsimile, such delivery shall be binding as if an original had been
delivered and the delivering party covenants and agrees that originals will be
sent that same day by overnight delivery.

     F. Time is of the Essence. Time is of the essence of the transaction
contemplated by this Agreement.

     G. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Wisconsin.

     H. Survival. The provisions of this Agreement shall survive the Closing of
this transaction subject to the limitations set forth herein, and shall survive
to the extent, but only to the extent, expressly set forth herein with respect
to any termination or expiration hereof prior to Closing.

     I. Interpretation; Effective Date. The titles, captions and section
headings are inserted for convenience only and are in no way intended to
interpret, define, limit or expand the scope or content of this Agreement or any
provision hereof. If any time period under this Agreement ends on a day other
than a Business Day (as hereinafter defined), then the time period shall be
extended until the next Business Day. The term “Business Day” shall mean Monday
through Friday excluding holidays recognized by the state government of the
State in which the Property is located. All references in this Agreement to the
“Effective Date” shall be deemed to refer to the date of acceptance of this
Agreement as evidenced by the date below on which the last party to execute this
Agreement did so execute, and such date shall thereafter be inserted in the
first paragraph hereof.

     J. Waiver. Purchaser or Seller, as the case may be, reserves the right to
waive, in whole or in part, any provision hereof which is for the benefit of the
party so waiving.

     K. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original and all of which, taken as a whole,
shall be deemed to be one (1) original. This Agreement shall be deemed fully
executed when each party whose signature is required has signed and delivered at
least one (1) counterpart even though no one (1) counterpart contains the
signatures of all of the parties to this Agreement.

     L. Assignment. This Agreement shall be binding upon the respective
successors and assigns of the parties. Purchaser may assign this Agreement to
any party and the assignee shall be deemed “Purchaser” for all purposes
hereunder, but in the event of such assignment. Purchaser shall not be released
from any liability or obligation under this Agreement.

     M. Non-Waiver. Unless otherwise expressly provided herein, no waiver by
Seller or Purchaser of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party. No delay or omission in
the exercise of any right or remedy

19



--------------------------------------------------------------------------------



 



accruing to Seller or Purchaser upon any breach under this Agreement shall
impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by Seller or Purchaser of any
breach of any term, covenant or condition herein stated shall not be deemed to
be a waiver of any other breach, or of a subsequent breach of the same or any
other term, covenant or condition herein contained. Each party hereby reserves
the right to waive any provision hereof made or intended for the benefit of the
waiving party.

     N. Rights Cumulative. All rights, powers, options or remedies afforded to
Seller or Purchaser either hereunder or by law shall be cumulative and not
alternative, and the exercise of one right, power, option or remedy shall not
bar other rights, powers, options or remedies allowed herein or by law, unless
expressly provided to the contrary herein.

     O. Exhibits. The exhibits referred to in and attached to this Agreement are
incorporated herein in full by reference.

     P. Confidentiality and Public News Announcements. The parties hereto agree
to keep the terms of this Agreement confidential, provided that they may
disclose the terms of this Agreement to their bankers, accountants and attorneys
as necessary. No announcement with respect to this transaction shall be made by
any party hereto prior to the Closing. Notwithstanding anything in this
Agreement to the contrary, MedCath Corporation and its affiliates may make any
public announcement regarding this Agreement or tile this Agreement with any
governmental agency as required by any law, rule or regulation.

[SIGNATURES ON NEXT PAGE]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have, or have caused their duly
authorized officers to, set their hands and seals hereto as of the day and year
of their acceptance of this Agreement indicated next to their signatures.

                      SELLER:
THE HEART HOSPITAL OF
MILWAUKEE, LLC
  PURCHASER:
COLUMBIA ST. MARY’S. INC.
 
                    By: MILWAUKEE HOSPITAL
MANAGEMENT, INC., its Manager   By:            

         

--------------------------------------------------------------------------------

       

      Title:            

         

--------------------------------------------------------------------------------

       

      Date:            

         

--------------------------------------------------------------------------------

       
By:
                   

 

--------------------------------------------------------------------------------

               
Title:
                   

 

--------------------------------------------------------------------------------

               
Date:
                   

 

--------------------------------------------------------------------------------

               
 
                    MEDCATH:
MEDCATH CORPORATION                
 
                   
By:
                   

 

--------------------------------------------------------------------------------

               
Title:
                   

 

--------------------------------------------------------------------------------

               
Date:
                   

 

--------------------------------------------------------------------------------

               

21



--------------------------------------------------------------------------------



 



EXHIBITS

“A” – Legal Description of Property

“B” – Assumed Liabilities

“C” – Physician and MedCath Form Non-Competition Agreements

22



--------------------------------------------------------------------------------



 



EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Lots 1 and 2 of Certified Survey Map No. 7458, recorded on August 23, 2004, Reel
5907, as Document No. 8848445, a division of Lots 1 and 2 of Certified Survey
Map No. 7239, in the Southwest 1/4 and Southeast 1/4 of the Northeast 1/4 of
Section 5, Town 7 North, Range 22 East, in the City of Glendale, County of
Milwaukee, State of Wisconsin.

EXCEPTING THEREFROM that part of the aforedescribed premises lying within the
bounds of Lot 2 of Certified Survey Map No. 7239, being a division of Parcel 1
of Certified Survey Map No. 7103, in the Southwest 1/4 and Southeast 1/4 of the
Northeast 1/4 of Section 5, Town 7 North, Range 22 East, in the City of
Glendale, County of Milwaukee, State of Wisconsin.

Part of Tax Key No. 234-8019

ADDRESS: 375 W. River Parkway

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B

ASSUMED LIABILITIES

MOB LEASES

1. That certain lease between Glendale Medical Development Partners, LLC and
Seller dated June 10, 2004 for approximately 5,302 rentable square feet of floor
area within the Medical Office Building.

2. That certain lease between Glendale Medical Development Partners, LLC and
Seller dated June 4, 2004 for approximately 2,300 rentable square feet of floor
area within the Medical Office Building.

3. That certain lease between Glendale Medical Development Partners, LLC and
Seller dated June 11, 2004 for approximately 3,100 rentable square feet of floor
area within the Medical Office Building.

EQUIPMENT LEASES

None.

B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C

PHYSICIAN AND MEDCATH FORM NONCOMPETITION AGREEMENTS

C-1

 



--------------------------------------------------------------------------------



 



PHYSICIAN MEMBER NONCOMPETITION AGREEMENT

     THIS NONCOMPETITION AGREEMENT (this “Agreement”) is made and entered into
as of the _____ day of ___, 2004, by and between _______, (the “Member”), and
COLUMBIA ST. MARY’S, INC., a Wisconsin nonstock, not-for-profit corporation (the
“Purchaser”).

WITNESSETH:

     WHEREAS, the Member is a member of The Heart Hospital of Milwaukee, LLC, a
Delaware limited liability company (“Seller”);

     WHEREAS, Seller owns and operates the Heart Hospital of Milwaukee (the
“Hospital”) located at 375 West River Woods Parkway in the City of Glendale,
County of Milwaukee, Wisconsin;

     WHEREAS, Seller desires to sell to Purchaser the Hospital and certain
assets related to the Hospital, and Purchaser desires to purchase the Hospital
and such assets from Seller, pursuant to the terms and conditions of an
Agreement for Purchase and Sale by and between Purchaser and Seller (the
“Purchase Agreement”);

     WHEREAS, the Member, as a member of Seller, will derive substantial benefit
from the purchase by Purchaser of the Hospital and certain other assets of
Seller; and

     WHEREAS, in connection with the purchase by Purchaser of the Hospital and
certain other assets of Seller, the Member has agreed to enter into this
Agreement and to not compete with Purchaser on the terms hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises, the covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Member and
Purchaser hereby agree as follows:

     1. Covenant Not to Compete. The Member agrees that he and any affiliates he
controls, may not, directly or indirectly, own all or any portion of, operate,
manage, loan money to or hold any management position with, any business,
entity, person or organization, or any affiliate thereof, that (a) owns or
operates a hospital, (b) owns or operates a free-standing diagnostic or
therapeutic center, a substantial portion of whose services is for patients with
cardiac diseases, or (c) owns or operates a cardiac catheterization laboratory,
within Milwaukee or Ozaukee Counties, Wisconsin for a period of three (3) years
after the closing of the transactions contemplated by the Purchase Agreement;
provided that nothing contained herein shall prevent any person from owning or
acquiring an equity interest of less than five percent (5%) in any entity whose
shares are listed on a national security exchange or regularly quoted in the
over-the-counter market. Regardless of the above, the Member may (i) serve on
the medical staff, perform professional physician services directly for patients
and maintain privileges at any hospital or medical office, (ii) serve as medical
director, medical staff officer, or serve on any committee at any hospital and
at any other healthcare facility he/she chooses, and (iii) may lease, own,
provide or use, at the physical location of his/her medical practice, in
diagnosing and treating his/her own patients, any medical equipment or service
used for diagnostic purposes or

C-2

 



--------------------------------------------------------------------------------



 



other medical equipment or service which is, within the standard of care of the
Milwaukee medical community, provided by physicians within their medical
practice.

     2. Effectiveness. The provisions of this Agreement will only become
effective upon the closing of the transactions contemplated by the Purchase
Agreement. In the event that such closing does not occur, this Agreement shall
be null and void and of no further force or effect.

     3. Execution Necessary. This Agreement shall not be binding upon the Member
or Purchaser until fully executed and delivered by the Member or Purchaser, as
the case may be, and no action taken by the Member or Purchaser shall be deemed
an acceptance of this Agreement until this Agreement has been so executed by the
Member and Purchaser and delivered to each party as provided herein. In the
event of delivery by facsimile, such delivery shall be binding as if an original
had been delivered and the delivering party covenants and agrees that originals
will be sent that same day by overnight delivery.

     4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Wisconsin.

     5. Interpretation. The titles, captions and section headings are inserted
for convenience only and are in no way intended to interpret, define, limit or
expand the scope or content of this Agreement or any provision hereof.

     6. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original and all of which, taken as a whole,
shall be deemed to be one (1) original. This Agreement shall be deemed fully
executed when each party whose signature is required has signed and delivered at
least one (1) counterpart even though no one (1) counterpart contains the
signatures of all of the parties to this Agreement.

     7. Non-Waiver. Unless otherwise expressly provided herein, no waiver by the
Member or Purchaser of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party. No delay or omission in
the exercise of any right or remedy accruing to the Member or Purchaser upon any
breach under this Agreement shall impair such right or remedy or be construed as
a waiver of any such breach theretofore or thereafter occurring. The waiver by
the Member or Purchaser of any breach of any term, covenant or condition herein
stated shall not be deemed to be a waiver of any other breach, or of a
subsequent breach of the same or any other term, covenant or condition herein
contained. Each party hereby reserves the right to waive any provision hereof
made or intended for the benefit of the waiving party.

     8. Rights Cumulative. All rights, powers, options or remedies afforded to
the Member or Purchaser either hereunder or by law shall be cumulative and not
alternative, and the exercise of one right, power, option or remedy shall not
bar other rights, powers, options or remedies allowed herein or by law, unless
expressly provided to the contrary herein.

     9. Assignment. This Agreement shall be binding upon the respective
successors of the parties. The Member may not assign his rights or delegate his
obligations under this Agreement to any other party. Purchaser may not assign
its rights or delegate its obligations under this Agreement to any other party
without the prior written consent of the Member.

C-3



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the matters contained herein, and no prior
agreement or understanding pertaining to any of the matters connected with this
transaction shall be effective for any purpose. Except as may be otherwise
provided herein, the agreements embodied herein may not be amended except by an
agreement in writing signed by the parties hereto.

     11. Notices. All notices, consents, approvals and other communications
which may be or are required to be given by either the Member or Purchaser under
this Agreement shall be properly given if made in writing and sent by (a) hand
delivery; or (b) certified mail, return receipt requested; or (c) facsimile or
telecopier, provided a confirming copy thereof is thereafter sent in accordance
with (a), (b) or (c), or (d) nationally recognized overnight delivery service
for next business day delivery (such as U.S. Express Mail, Federal Express, UPS
or Airborne Express), with all postage, delivery and other charges paid by the
sender and addressed to Purchaser or the Member, as applicable, as follows, or
at such other address as each may request in advance in writing. Such notices
delivered (i) by hand shall be deemed received upon actual delivery, (ii) by
overnight delivery service shall be deemed received on the next business day,
(iii) by facsimile or telecopier, on the date the sender receives either
electronic or verbal or other acknowledgement of receipt (without regard to the
date, if any, that the confirming copy is actually received), and (iv) if
mailed, shall be deemed received upon the earlier of actual receipt or two
(2) business days after mailing. Refusal of delivery shall be deemed effective
delivery on the date said delivery was attempted. Said notice addresses are as
follows:

              If to the Member: If to Purchaser:
 
           

--------------------------------------------------------------------------------

Amy L. Marquardt, Esq.

--------------------------------------------------------------------------------

Columbia St. Mary’s, Inc.

--------------------------------------------------------------------------------

Vice President Legal & Corporate

--------------------------------------------------------------------------------

Responsibility Officer
Telephone:
Facsimile:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    4425 North Port Washington Road
Glendale, WI 53212

      Telephone: 414-326-1734

          Facsimile: 414-326-1739

           

C-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Member and Purchaser have executed this
Noncompetition Agreement as of the date first above written.

              MEMBER:
 
           

--------------------------------------------------------------------------------


  Name:

   

--------------------------------------------------------------------------------

    PURCHASER:
 
            COLUMBIA ST. MARY’S, INC.
 
       

  By:    

   

--------------------------------------------------------------------------------


       Name:

     

--------------------------------------------------------------------------------


       Title:

     

--------------------------------------------------------------------------------

C-5



--------------------------------------------------------------------------------



 



NONCOMPETITION AGREEMENT

     THIS NONCOMPETITION AGREEMENT (this “Agreement”) is made and entered into
as of the             day of November, 2004, by and between MedCath Corporation,
a Delaware corporation (“MedCath Corp.”), MedCath Incorporated, a North Carolina
corporation (“MedCath Inc.”), and COLUMBIA ST. MARY’S, INC., a Wisconsin
non-stock, not-for-profit corporation (the “Purchaser”).

WITNESSETH:

     WHEREAS, MedCath Corp. and MedCath Inc. indirectly own a majority of the
membership interests of The Heart Hospital of Milwaukee, LLC, a Delaware limited
liability company (“Seller”);

     WHEREAS, Seller owns and operates the Heart Hospital of Milwaukee (the
“Hospital”) located at 375 West River Woods Parkway in the City of Glendale,
County of Milwaukee, Wisconsin; and

     WHEREAS, Seller desires to sell to Purchaser the Hospital and certain
assets related to the Hospital, and Purchaser desires to purchase the Hospital
and such assets from Seller, pursuant to the terms and conditions of an
Agreement for Purchase and Sale by and between Purchaser and Seller (the
“Purchase Agreement”);

     WHEREAS, MedCath Corp. and MedCath Inc. will derive substantial benefit
from the purchase by Purchaser of the Hospital and certain other assets of
Seller; and

     WHEREAS, in connection with the purchase by Purchaser of the Hospital and
certain other assets of Seller, MedCath Corp. and MedCath Inc. have agreed to
enter into this Agreement and to not compete with Purchaser on the terms
hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises, the covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

     1. Covenant Not to Compete. MedCath Corp., MedCath Inc., and all of their
respective subsidiaries and controlled affiliates may not, directly or
indirectly, own all or any portion of, operate or hold any management position
with any business, entity, person or organization, or any affiliate thereof,
that operates a hospital or provides any diagnostic, treatment or therapeutic
services within Milwaukee or Ozaukee Counties, Wisconsin for a period of three
(3) years after the closing of the transactions contemplated by the Purchase
Agreement; provided that nothing contained herein shall prevent MedCath Corp. or
MedCath Inc. or any of their respective subsidiaries or controlled affiliates
from owning or acquiring an equity interest of less than five percent (5%) in
any entity whose shares are listed on a national security exchange or regularly
quoted in the over-the-counter market. This provision does not prohibit MedCath
Corp., MedCath Inc. or any of their respective subsidiaries or controlled
affiliates from entering into any business relationship of any type or nature
regarding any healthcare facility or

C-6



--------------------------------------------------------------------------------



 



relationship outside of Milwaukee or Ozaukee Counties with a third party that
has an interest of any type or nature in any competing facilities in Milwaukee
or Ozaukee Counties, as long as MedCath Corp., MedCath Inc. and their respective
subsidiaries and controlled affiliates have no economic interest in such
competing facilities in Milwaukee or Ozaukee Counties.

     2. Effectiveness. The provisions of this Agreement will only become
effective upon the closing of the transactions contemplated by the Purchase
Agreement. In the event that such closing does not occur, this Agreement shall
be null and void and of no further force or effect.

     3. Execution Necessary. This Agreement shall not be binding upon any party
hereto until fully executed and delivered by the other parties hereto, and no
action taken by any party hereto shall be deemed an acceptance of this Agreement
until this Agreement has been so executed by the other parties hereto and
delivered to each party as provided herein. In the event of delivery by
facsimile, such delivery shall be binding as if an original had been delivered
and the delivering party covenants and agrees that originals will be sent that
same day by overnight delivery.

     4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Wisconsin.

     5. Interpretation. The titles, captions and section headings are inserted
for convenience only and are in no way intended to interpret, define, limit or
expand the scope or content of this Agreement or any provision hereof.

     6. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original and all of which, taken as a whole,
shall be deemed to be one (1) original. This Agreement shall be deemed fully
executed when each party whose signature is required has signed and delivered at
least one (1) counterpart even though no one (1) counterpart contains the
signatures of all of the parties to this Agreement.

     7. Non-Waiver. Unless otherwise expressly provided herein, no waiver by any
party hereto of any provision hereof shall be deemed to have been made unless
expressed in writing and signed by such party. No delay or omission in the
exercise of any right or remedy accruing to any party hereto upon any breach
under this Agreement shall impair such right or remedy or be construed as a
waiver of any such breach theretofore or thereafter occurring. The waiver by any
party hereto of any breach of any term, covenant or condition herein stated
shall not be deemed to be a waiver of any other breach, or of a subsequent
breach of the same or any other term, covenant or condition herein contained.
Each party hereby reserves the right to waive any provision hereof made or
intended for the benefit of the waiving party.

     8. Rights Cumulative. All rights, powers, options or remedies afforded to
any party hereto either hereunder or by law shall be cumulative and not
alternative, and the exercise of one right, power, option or remedy shall not
bar other rights, powers, options or remedies allowed herein or by law, unless
expressly provided to the contrary herein.

C-7



--------------------------------------------------------------------------------



 



     9. Assignment. This Agreement shall be binding upon the respective
successors of the parties. No party hereto may assign its rights or delegate its
obligations under this Agreement to any other party without the prior written
consent of the other parties hereto.

     10. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the matters contained herein, and no prior
agreement or understanding pertaining to any of the matters connected with this
transaction shall be effective for any purpose. Except as may be otherwise
provided herein, the agreements embodied herein may not be amended except by an
agreement in writing signed by the parties hereto.

     11. Notices. All notices, consents, approvals and other communications
which may be or are required to be given by any party under this Agreement shall
be properly given if made in writing and sent by (a) hand delivery; or
(b) certified mail, return receipt requested; or (c) facsimile or telecopier,
provided a confirming copy thereof is thereafter sent in accordance with (a),
(b) or (c), or (d) nationally recognized overnight delivery service for next
business day delivery (such as U.S. Express Mail, Federal Express, UPS or
Airborne Express), with all postage, delivery and other charges paid by the
sender and addressed to the applicable party as follows, or at such other
address as each may request in advance in writing. Such notices delivered (i) by
hand shall be deemed received upon actual delivery, (ii) by overnight delivery
service shall be deemed received on the next business day, (iii) by facsimile or
telecopier, on the date the sender receives either electronic or verbal or other
acknowledgement of receipt (without regard to the date, if any, that the
confirming copy is actually received) and (iv) if mailed, shall be deemed
received upon the earlier of actual receipt or two (2) business days after
mailing. Refusal of delivery shall be deemed effective delivery on the date said
delivery was attempted. Said notice addresses are as follows:

     
If to MedCath Corp. or MedCath Inc.:
  If to Purchaser:
 
   
c/o Charles Slaton
  Amy L. Marquardt, Esq.
Chief Operating Officer
  Columbia St. Mary’s, Inc.
MedCath Incorporated
  Vice President Legal & Corporate
10720 Sikes Place
  Responsibility Officer
Suite 300
  4425 North Port Washington Road
Charlotte, NC 28277
  Glendale, WI 53212
Telephone: 704-708-6600
  Telephone: 414-326-1734
Facsimile: 704-708-5035
  Facsimile: 414-326-1739
 
   
With a copy to:
   
 
   
Philip D. Song
   
General Counsel
   
MedCath Incorporated
   
10720 Sikes Place
Suite 300
   
Charlotte NC 28277
   
Telephone: 704-708-6600
   
Facsimile: 704-708-5035
   

C-8



--------------------------------------------------------------------------------



 



And a copy to:



Hal Levinson
Moore & Van Allen PLLC
100 North Tryon Street, Suite 4700
Charlotte, North Carolina 28202-4003
Telephone: 704-331-1050
Facsimile: 704-378-2050



     IN WITNESS WHEREOF, the parties have executed this Noncompetition Agreement
as of the date first above written.

              MEDCATH CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
            MEDCATH INCORPORATION

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
            PURCHASER:
 
            COLUMBIA ST. MARY’S, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

C-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have, or have caused their duly
authorized officers to, set their hands and seals hereto as of the day and year
of their acceptance of this Agreement indicated next to their signatures.

          SELLER:   PURCHASER: THE HEART HOSPITAL OF   COLUMBIA ST. MARY’S, INC.
MILWAUKEE, LLC
       
 
  By:   /s/ Leop. Brideru
By: MILWAUKEE HOSPITAL
     

--------------------------------------------------------------------------------

MANAGEMENT. INC,
  Title:   Leop. Brideru President AND CEO
its Manager
  Date:   11-4-04

     
By:
  /s/ Charles Slaton

 

--------------------------------------------------------------------------------

Title:
  Vice President
Date:
  November 4 , 2004
 
   

MEDCATH:
MEDCATH CORPORATION

     
By:
  /s/ Charles Slaton

 

--------------------------------------------------------------------------------

Title:
  Executive Vice President and Chief Operating Officer
Date:
  November 4 , 2004

21